Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 05/08/2020. Claims 1-19 are now pending in this office action.	
Foreign priority
3.	 Applicant’s claim for the benefit of a prior-filed application indicating foreign priority to CN201910400504.5 is acknowledged, as per the application datasheet filed with the office on 05/08/2020. However, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date: A certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application not filed in English is required. 35 U.S.C. 119 (b)(3) and 372 (b)(3) and 37 CFR 1.55 (a)(4). If no certified translation is in the official record for the application, the examiner must require the applicant to file a certified translation. The applicant should provide the required translation if applicant wants the application to be accorded benefit of the non-English language application. Any showing of priority that relies on a non-English language application is prima facie insufficient if no certified translation of the application is on file. 37 CFR 41.154 (b) and 41.202 (e). (please see MPEP 1893.01 (d) and 2304.01(c)).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim(s) 1-19 is/are directed to the abstract idea of obtaining data, extracting, analyzing, duplicating, prioritizing, ranking and outputting the data for display as sorted results, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality.
Claim 1 recites, “A sorting device configured to continuously perform N rounds of sorting processes from a first round sorting process to an Nth round sorting process in turn to sort N numbers that are in an initial order and thereby obtain N-rounds sort results from a first-round sort result to an Nth-round sort result in turn, wherein at least two pairs of numbers of the N numbers are sorted concurrently in each of the N rounds of sorting process, the N is an even integer greater than three, and the sorting device comprises: a plurality of sorting circuits configured to sort 2 sets of numbers of the N numbers according to a (K-1)th-round sort result of the N-rounds sort results and thereby obtain a Kth-round sort result of the N-rounds sort results including a Kth-round highest ranking number and a Kth-round lowest ranking number, and the plurality of sorting circuits further configured to sort Ns2 sets of numbers of the N numbers exclusive of the Kth-round highest ranking number and the Kth-round lowest ranking number according to the Kth_ round sort result and thereby obtain a (K+1)th-round sort result of the N-rounds sort results without a (K+1)th-round highest ranking number and a (K+1)th-round lowest ranking number, wherein each set of the sets of numbers and the N 2 sets of numbers includes two number of the N numbers, numbers sorted by one of the plurality of sorting circuits are different from numbers sorted by any other one of the plurality of sorting circuits in each of the N rounds of sorting processes, the K is an odd number or even number between (N-1) and one, and when the K is equal to one, the (K-1)th-round sort result is the N numbers in the initial order; and a plurality of duplicating circuits configured to output the Kth-round highest ranking number as the (K+1)'-round highest ranking number of the (K+1)th-round sort result and output the Kit-round lowest ranking number as the (K+1)th-round lowest ranking number of the (K+1)h-round sort result”. 
These limitations of utilizing a sorting device to process N-rounds of sorting process is a process that, under its broadest reasonable interpretation, covers sorting process for a set of numbers using mathematical formulas/equations. There is, nothing in the claim elements that precludes the steps from practically being performed by a human mentally or with pen and paper. For example “one can sort a set of numbers utilizing the formulas/equations using pen and paper”. The context of this claim encompasses the user to perform this step manually with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “mathematical concepts” of grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element, of extracting and sorting data “sorting circuits and duplicating circuits”. The sorting circuits and duplicating circuits, combining and sorting steps are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering using mathematical formulas/equations which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps of sorting a set of numbers utilizing the formulas/equations utilizing sorting circuits and duplicating circuits are insignificant extra-solution activity. Thus, the claim is abstract.

Claims 2-6 are dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 2-6 recites the same abstract idea of “ obtaining data, extracting, analyzing, duplicating, prioritizing, ranking and outputting the data for display as sorted results” which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Similarly, under broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “mathematical concepts” of grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claim 7 recites, “A sorting device configured to continuously perform N rounds of sorting processes from a first round sorting process to an Nth round sorting process in turn to sort N numbers that are in an initial order and thereby obtain N-rounds sort results from a first-round sort result to an Nth-round sort result in turn, wherein at least two pairs of numbers of the N numbers are sorted concurrently in each of the N rounds of sorting process, the N is an odd integer greater than two, and the sorting device comprises: a plurality of sorting circuits configured to sort N21 sets of numbers of the N numbers exclusive of a first number according to a (K-1)th-round sort result of the N-rounds sort results in a Kth round sorting process of the N rounds of sorting processes and thereby obtain a Kth-round sort result of the N-rounds sort results without the first number, and the plurality of sorting circuits further configured to sort S-1 sets of numbers of the N numbers exclusive of a second number according to the Kth-round sort result in a (K+1)th round sorting process of the N rounds of sorting processes and thereby obtain a (K+1)th_ round sort result of the N-rounds sort results without the second number, wherein the S is equal to the N, each set of the Ns1 sets of numbers and the S -1 sets of numbers includes two of the N numbers, numbers sorted by one of the plurality of sorting circuits are different from numbers sorted by any other one of the plurality of sorting circuits in each of the N rounds of sorting processes, the K is an odd number or even number between (N- 1) and one, and when the K is equal to one, the (K-1)th-round sort result is the N numbers in the initial order; and a plurality of duplicating circuits configured to output the first number as one of a Kth-round highest ranking number and a Kth-round lowest ranking number of the Kth-round sort result, and to output the second number as one of a (K+1)h-round highest ranking number and a (K+1)th-round lowest ranking number of the (K+1)h-round sort result, wherein when the first number is outputted as the Kth-round highest ranking number, the second number is the Kth-round lowest ranking number and outputted as the (K+1)th-round lowest ranking number, and when the first number is outputted as the Kth-round lowest ranking number, the second number is the Kth-round highest ranking number and outputted as the (K+1)th round highest ranking number.” 
These limitations of utilizing a sorting device to process N-rounds of sorting process is a process that, under its broadest reasonable interpretation, covers sorting process for a set of numbers using mathematical formulas/equations. There is, nothing in the claim elements that precludes the steps from practically being performed by a human mentally or with pen and paper. For example “one can sort a set of numbers utilizing the formulas/equations using pen and paper”. The context of this claim encompasses the user to perform this step manually with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “mathematical concepts” of grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element, of extracting and sorting data “sorting circuits and duplicating circuits”. The sorting circuits and duplicating circuits, combining and sorting steps are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering using mathematical formulas/equations which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps of sorting a set of numbers utilizing the formulas/equations utilizing sorting circuits and duplicating circuits are insignificant extra-solution activity. Thus, the claim is abstract.

Claims 8-12 are dependent on claim 7 and includes all the limitations of claim 7. Therefore, claims 8-12 recites the same abstract idea of “obtaining data, extracting, analyzing, duplicating, prioritizing, ranking and outputting the data for display as sorted results”. which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Similarly, under broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “mathematical concepts” of grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim 13 recites, “A sorting device configured to continuously perform N rounds of sorting processes from a first round sorting process to an Nth round sorting process in turn to sort N numbers that are in an initial order and thereby obtain N-rounds sort results from a first-round sort result to an Nth-round sort result in turn, wherein at least two pairs of numbers of the N numbers are sorted concurrently in each of the N rounds of sorting process, the N is an integer greater than two, and the sorting device comprises: X sorting circuits, each of which is configured to sort two numbers of the N numbers and thereby obtain a collating sequence of the two numbers, wherein the X is an integer greater than one; and Y duplicating circuit(s), each of which is configured to receive an input number and output the input number as an output number, wherein the Y is a positive integer, wherein the X sorting circuits and the Y duplicating circuit(s) are selectively used in each of the N rounds of sorting processes, and each of the N rounds of sorting processes makes use of at least one of the X sorting circuits”. 
These limitations of utilizing a sorting device to process N-rounds of sorting process is a process that, under its broadest reasonable interpretation, covers sorting process for a set of numbers using mathematical formulas/equations. There is, nothing in the claim elements that precludes the steps from practically being performed by a human mentally or with pen and paper. For example “one can sort a set of numbers utilizing the formulas/equations using pen and paper”. The context of this claim encompasses the user to perform this step manually with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “mathematical concepts” of grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element, of extracting and sorting data “sorting circuits and duplicating circuits”. The sorting circuits and duplicating circuits, combining and sorting steps are recited at a high level of generality. The steps are similar to analyzing and manipulating the gathered information by a series of steps and amount to mere data gathering using mathematical formulas/equations which is a form of insignificant extra-solution activity. The combination of these additional elements is no more than mere instructions to apply the exception using series of steps. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps of sorting a set of numbers utilizing the formulas/equations utilizing sorting circuits and duplicating circuits are insignificant extra-solution activity. Thus, the claim is abstract.

Claims 14-19 are dependent on claim 13 and includes all the limitations of claim 13. Therefore, claims 14-19 recites the same abstract idea of “obtaining data, extracting, analyzing, duplicating, prioritizing, ranking and outputting the data for display as sorted results”. which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Similarly, under broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed by a human mentally or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “mathematical concepts” of grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 13-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by KIM; Hyun Pil (US 20180341487 A1).

Regarding independent claim 13, KIM; Hyun Pil (US 20180341487 A1) teaches, a sorting device configured to continuously perform N rounds of sorting processes from a first round sorting process to an Nth round sorting process in turn to sort N numbers that are in an initial order and thereby obtain N-rounds sort results from a first-round sort result to an Nth-round sort result in turn, wherein at least two pairs of numbers of the N numbers are sorted concurrently in each of the N rounds of sorting process, the N is an integer greater than two (Fig.2, Paragraph  [0034] The instance of vector data may be an unsorted sequence of elements. The sequence (“instance of vector data”) may include a total of N elements (i.e., sorting process of numbers in an initial unsorted order, and N is greater than 2 which means the sorting can be performed only if the number/partitions are more than 2). Fig. 9, Paragraph [0153], [0156]The sequence may include a former half and a latter half having a common size. The performing “minmax” operations on the sequence and the copy sequence may include using a “minmax” operation for choosing a min value and a max value in accordance with a control signal vector. The control signal vector may have different values for the former half of the sequence than for the latter half of the sequence (i.e., sorting the sequence of numbers concurrently in each N rounds). Also see Paragraph [0101]),
and the sorting device comprises: X sorting circuits, each of which is configured to sort two numbers of the N numbers and thereby obtain a collating sequence of the two numbers, wherein the X is an integer greater than one (Figs 2, 3 Paragraphs [0051], [0052] [0051] in a given iteration of the alignment operation (S450), each pair of adjacent sub-groups (“new groups”), starting from the first sub-group, are compared (“compared and sorted,” “aligned,” etc.) on the element-by-element basis (S600), such that respective j-th elements of each pair of adjacent new groups in the sequence of sorted elements are aligned on the element-by-element basis to generate a new sequence of sorted elements.); 
and  Y duplicating circuit(s), each of which is configured to receive an input number and output the input number as an output number, wherein the Y is a positive integer, wherein the X sorting circuits and the Y duplicating circuit(s) are selectively used in each of the N rounds of sorting processes, and each of the N rounds of sorting processes makes use of at least one of the X sorting circuits (Paragraph [0147] –[0151Specifically, referring to FIGS. 3A, 7, and 8, for a given sequence [1, 6, 14, 3, 12, 10, 15, 5, 7, 2, 8, 11, 16, 4, 13, 9], the permutation circuit outputs a copy sequence for N rounds).

Regarding dependent claim 14, Kim et al teaches, the sorting device of claim 13. 
Kim et al further teaches, wherein each of the X sorting circuits includes: a comparing circuit configured to compare the two numbers and thereby generate a comparison result; a first selecting circuit configured to output a first number among the two numbers according to the comparison result; and a second selecting circuit configured to output a second number among the two numbers according to the comparison result, wherein in a circumstance that the two numbers differ from each other, the first number is one of a larger number and a smaller number of the two numbers and the second number is the other one of the larger number and the smaller number (Paragraph [0145] Each of the Min/Max operators 40 may include a subtractor 41 and a multiplexer 43, and thus the Min/Max circuit may include same. The subtractor 41 receives the elements of each of D1 and the elements of D2 and outputs the differences between the elements of D1 and the elements of D2. The multiplexer 43 may be configured to receive an output of the subtractor 41, the control signal vector Vc, the elements of the sequence, and the elements of a copy sequence and output the elements of one of the sequence and the copy sequence. The multiplexer 43 may identify which of the elements of each of D1 and D2 is a maximum or a minimum based on the differences between the elements of D1 and the elements of D2, particularly, based on a least significant bit (LSB) having sign information of the differences between the elements of D1 and the elements of D2. The control vector Vc may be input to the multiplexer 43 as a control signal ctrl, and as a result, one of the elements of D1 and the elements of D2 may be output as a maximum or a minimum (i.e., output the result as min and max based on comparison). Also see Paragraph [0152] The “minmax” operations may be performed at the same time (e.g., performed concurrently). Generating a copy sequence in the different order from the sequence by using the permutation operation may include generating the copy sequence by changing the positions of each pair of adjacent groups in the sequence.).

Regarding dependent claim 15, Kim et al teaches, the sorting device of claim 13. 
Kim et al further teaches, wherein each of the Y duplicating circuit(s) includes a transmission wire.
(Paragraph [0100] The transmitting may include saving the data output to a memory of the computing system implementing the method shown in FIG. 2 and FIGS. 3A through 3D, transmitting the data output to a remote device via one or more communication interfaces, providing the data output via one or more display interfaces, some combination thereof, or the like (i.e., transmitting the data using communication interface. Examiner interprets transmission wire as transmitting the data using communication interface). Also see Paragraph [0108]).

Status of prior art
6.     In light of the prior art search and the cited references, a prior art rejection is not issued for independent claims 1, 7 and for dependent claims 16, 17 and 19 for the reasons stated below.  
For Claim 1: The prior art on record does not explicitly teach, the combination of elements recited in independent claim 1. More specifically, the prior art on record does not explicitly teach, “obtain a (K+1)th-round sort result of the N-rounds sort results without a (K+1)th-round highest ranking number and a (K+1)th-round lowest ranking number, wherein each set of the sets of numbers and the N 2 sets of numbers includes two number of the N numbers, numbers sorted by one of the plurality of sorting circuits are different from numbers sorted by any other one of the plurality of sorting circuits in each of the N rounds of sorting processes, the K is an odd number or even number between (N-1) and one, and when the K is equal to one, the (K-1)th-round sort result is the N numbers in the initial order; and a plurality of duplicating circuits configured to output the Kth-round highest ranking number as the (K+1)th-round highest ranking number of the (K+1)th-round sort result and output the Kth-round lowest ranking number as the (K+1)th-round lowest ranking number of the (K+1)th round sort result”.
For Claim 7:  The prior art on record does not explicitly teach, the combination of elements recited in independent claim 1. More specifically, the prior art on record does not explicitly teach, “obtain a Kth-round sort result of the N-rounds sort results without the first number, and the plurality of sorting circuits further configured to sort S-1 sets of numbers of the N numbers exclusive of a second number according to the Kth-round sort result in a (K+1)th round sorting process of the N rounds of sorting processes and thereby obtain a (K+1)th_ round sort result of the N-rounds sort results without the second number, wherein the S is equal to the N, each set of the Ns1 sets of numbers and the S -1 sets of numbers includes two of the N numbers, numbers sorted by one of the plurality of sorting circuits are different from numbers sorted by any other one of the plurality of sorting circuits in each of the N rounds of sorting processes, the K is an odd number or even number between (N- 1) and one, and when the K is equal to one, the (K-1)th-round sort result is the N numbers in the initial order; and a plurality of duplicating circuits configured to output the first number as one of a Kth-round highest ranking number and a Kth-round lowest ranking number of the Kth-round sort result, and to output the second number as one of a (K+1)h-round highest ranking number and a (K+1)th-round lowest ranking number of the (K+1)h-round sort result, wherein when the first number is outputted as the Kth-round highest ranking number, the second number is the Kth-round lowest ranking number and outputted as the (K+1)th-round lowest ranking number, and when the first number is outputted as the Kth-round lowest ranking number, the second number is the Kth-round highest ranking number and outputted as the (K+1)th round highest ranking number”.
For Claims 16: The prior art on record does not explicitly teach, “wherein in a circumstance that the N is an even number, the X sorting circuits are divided into N sets of sorting circuits that are used in turn to perform sorting operation of the N rounds of sorting processes, a number of sorting circuits of any odd set of the N sets of sorting circuits is one of a first number and a second number, a number of sorting circuit(s) of any even set of the N sets of sorting circuits is the other one of the first number and the second number, the first number is 2, the second number is N-2 the Y duplicating circuits are divided into a sets of duplicating circuits that are used in turn to perform duplicating operation of the N rounds of sorting processes, each set of the sets of duplicating circuits includes two duplicating circuits, and the sets of duplicating circuits cooperate with the odd set(s) or even set(s) of the N sets of sorting circuits; and in a circumstance that the N is an odd number, the X sorting circuits are divided into S sets of sorting circuits that are used in turn to perform the sorting operation of the N rounds of sorting processes, the S is equal to the N, each set of the S sets of sorting circuits includes N-1 sorting circuits, the Y duplicating circuits are divided into N sets of duplicating circuits that are used in turn to perform the duplicating operation of the N rounds of sorting processes, and each set of the N sets of duplicating circuits includes one duplicating circuit”.
For Claim 17: The prior art on record does not explicitly teach, “a selecting circuit configured to output the N numbers in the initial order to the X sorting circuits in the first round sorting process, wherein in an Mth round sorting process of the N rounds of sorting processes, the selecting circuit is configured to receive a (M-1)h-round sort result of the N-rounds sort results and output the (M-1)th-round sort result to the X sorting circuits, and the M is an integer between the N and two”.
For Claims 19: The prior art on record does not explicitly teach, “wherein the N-rounds sort results include a (K-1)-round sort result, a Kth-round sort result, and a (K+1)th-round sort result; the K is an odd number or even number between (N-1) and one; when the K is equal to one, the (K-1)th-round sort result is the N numbers in the initial order; in a circumstance that the Kth-round sort result is equal to the (K-1)th-round sort result and the (K+1)th-round sort result is equal to the Kth_ round sort result, the sorting device terminates the N rounds of sorting processes and outputs the (K+1)t-round sort result as the Nth-round sort result”.
Prior art rejection is not issued for claim 2-6 and 8-12 due to their dependency on independent claims 1 and 7 for the reasons stated above.
Prior art rejection is not issued for Claim 18 due to its dependency on dependent claim 17.
Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/ patents/ apply/ patent-center for more information about Patent Center and https://www.uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164